Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is responsive to the Application filed on 2/3/2021.  
This application claims benefit of Priority under 35 U.S.C. §119 (e) from Provisional U.S. Patent Application No 62/969328, filed on 2/3/2020.
Claims 1-21 are pending in the case.  Claims 1, 20, and 21 are independent claims.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections

Claims 5, 6, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 20, and 21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lee et al., U.S. Patent No. 5767919, filed on 1/31/1995 (hereinafter Lee) in view of Lee et al., U.S. Patent Application Publication No. 20210181939, effectively filed on 12/12/2019 (hereinafter Lee939) in view of Thompson et al., U.S. Patent Application Publication No. 20140040834, filed on 8/3/2012 (hereinafter Thompson).

As for independent claim 1, Lee discloses device and method comprising 

(Lee Col 3 Lines 32-35, Col 1 Lines 59-61 discloses electronic device display generation component, television 50 and input device, remote controller) 
concurrently displaying, via the display generation component: a cursor located at a first location in a user interface; and a first user interface object located at a second location in the user interface; 
(Lee Col 3 Lines 53-55, Lee Col 3 Lines 58-61, 66-67, Col 4 Lines 1-2 discloses displaying cursor 62 and first object, "picture" object, as shown in figure 5) 
while displaying the user interface with the first user interface object located at the second location and the cursor located at the first location, receiving, via the one or more input devices, a first input corresponding to a request to move the cursor away from the first location in the user interface to a location of the first user interface object; 
(Lee Col 1 Lines 44-46, Col 3 Lines 37-52, Lee Col 4 Lines 3-5 discloses cursor is moved based on received input, movement of the remote controller, from first location shown in figure 5 to location of first user interface object, "picture", as shown in figure 6) 
in response to receiving the first input, moving the cursor in accordance with the first input from the first location toward the second location in the user interface and selecting the first user interface object for input; 
(Lee Col 1 Lines 44-46, Col 3 Lines 37-52, Col 4 Lines 3-5, Col 4 Lines 9-13 discloses moving cursor toward second location, "picture" object, and selecting the object "picture" to show sub-menus as shown in figure 6) 
while the first user interface object is selected for input, receiving, via the one or more input devices, a second input; in response to receiving the second input, in accordance with a determination that the second input corresponds to a request to select a next object, selecting a 
(Lee Col 1 Lines 44-46, Col 3 Lines 37-52, Col 4 Lines 7-14  discloses selecting second user interface object, "contrast" object , in response to receiving second input, selection of object contrast shows additional menu as shown in figures 7 and 8) 
while the second user interface object is selected for input, receiving, via the one or more input devices, a third input; and in response to receiving the third input, in accordance with a determination that the third input corresponds to a request to move the cursor, moving the cursor in accordance with the third input starting from the third location 
(Lee Col 1 Lines 44-46, Col 3 Lines 37-52, Col 4 Lines 30-41 discloses moving cursor from third location, "contrast" object, to "down" object in response to receiving input to move cursor as shown in fig. 8 and 9). 

Lee does not appear to explicitly disclose device and method comprising select a next object without regard to a magnitude and/or a direction of the second input.  However, Lee939 discloses device and method comprising 
at an electronic device in communication with a display generation component and one or more input devices, including a touch-sensitive surface: 
(Lee939 paragraph [0045], [0053] discloses electronic device 100 which can be a tablet PC which has a touch screen and input device 50) 
receiving, via the one or more input devices, a second input; in response to receiving the second input, in accordance with a determination that the second input corresponds to a request to select a next object without regard to a magnitude and/or a direction of the second input, selecting a second user interface object in the user interface for input, wherein the second user interface object is located at a third location in the user interface 

Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee393 with Lee for the benefit of enabling users utilize simple keys on the remote control when selecting an adjacent object only requires a simple one button input. 

Lee does not appear to explicitly disclose device and method comprising an electronic device including touch-sensitive surface.  However, Thompson discloses device and method comprising 
at an electronic device in communication with a display generation component and one or more input devices, including a touch-sensitive surface: 
(Thompson paragraph [0027] discloses touch sensitive electronic device) 
concurrently displaying, via the display generation component: a cursor located at a first location in a user interface; and a first user interface object located at a second location in the user interface; 
(Thompson paragraph [0032], [0035] discloses concurrently displaying cursor 900 and four object 202, 204,206, and 208 as shown in figure 2A)
while displaying the user interface with the first user interface object located at the second location and the cursor located at the first location, receiving, via the one or more input devices, a first input corresponding to a request to move the cursor away from the first location in the user interface to a location of the first user interface object 
(Thompson paragraph [0035] discloses receiving input to move cursor 900 to first object 202 as shown in figure 2B)


As for claim 2, limitations of parent claim 1 have been discussed above.  Lee939 discloses device and method wherein 
after receiving the first input and before receiving the third input, no cursor movement input corresponding to a request to move the cursor from the second location to the third location is received 
(Lee939 paragraph [0138], [0141], [0143], [0144] discloses no cursor movement input corresponding to a request to move the cursor is received, user pressed key on four-direction key input to select next object without requesting cursor movement). 

As for claim 20, claim 20 reflects article of manufacture comprising computer executable instructions for implementing method in claim 1 and is rejected along the same rationale.

As for claim 21, claim 20 reflects article of manufacture comprising computer executable instructions for implementing method in claim 1 and is rejected along the same rationale.



Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lee in view of Lee939 in view of Thompson in view of Moon et al., U.S. Patent Application Publication No. 

As for claim 3, limitations of parent claim 1 have been discussed above.  Moon discloses device and method wherein selecting a respective user interface object for input includes: 
in accordance with a determination that the cursor is within a threshold distance of the respective user interface object: changing an appearance of the cursor based on the respective user interface object 
(Moon paragraph [0045] discloses increasing size of the cursor as cursor moves toward the object). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Moon with Lee, Lee939, and Thompson for the benefit of visually notifying user when cursor is approaching an object.  

Lee does not appear to explicitly disclose causing object to have focus. However, Sweeney discloses device and method wherein 
in accordance with a determination that the cursor is within a threshold distance of the respective user interface object causing the respective user interface object to have a current focus 
(Sweeney paragraph [0057] discloses when cursor is within threshold distance object has current focus, object is enlarged). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Moon with Lee, Lee939, Thompson, and Moon for the benefit of selecting the object without user having to move to cursor all the way to the object. 

Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lee in view of Lee939 in view of Thompson in view of Zambetti et al., U.S. Patent Application Publication No. 20150135109, published on 5/14/2015 (hereinafter Zambetti).

As for claim 4, limitations of parent claim 1 have been discussed above.  Zambetti discloses device and method wherein 
selecting a respective user interface object for input includes modifying one or more of a size or a location of the respective user interface object 
(Zambetti paragraph [0203] discloses selection icon modifies size of icon, icon 2408-1 is decreased in size, as shown in fig. 5L). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Zambetti with Lee, Lee939, and Thompson for the benefit of visually notifying user of icon to be selected. 


Claim 7 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lee in view of Lee939 in view of Thompson in view of Weeldreyer et al., U.S. Patent Application Publication No. 20120306778, published on 12/6/2012 (hereinafter Weeldreyer) in view of Emerson, U.S. Patent Application Publication No. 20040036679, filed on 8/18/2003 (hereinafter Emerson).


As for claim 7, limitations of parent claim 1 have been discussed above.  Weeldryer discloses device and method comprising 

(Weeldreyer [0264], [0340] discloses request to insert text, detecting a gesture and inserting cursor 518 as shown in fig. 5C) and 
inserting the text at the fifth location in the user interface; and 
(Weeldreyer paragraph [0224], [0273] discloses inserting text, text is edited as shown in figs. 5C and 5D). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Weeldreyer with Lee, Lee939, and Thompson for the benefit of being able to insert information at a selected location. 

Lee does not appear to explicitly disclose device and method comprising followed by a fifth input corresponding to a request to move the cursor, wherein the sequence of inputs does not include an input for moving the cursor to the fifth location based on a magnitude and/or direction of the input; and in response to receiving the sequence of inputs: inserting the text at the fifth location in the user interface; and moving the cursor in accordance with the fifth input starting from the fifth location.

However, Emerson discloses device and method comprising 
followed by a fifth input corresponding to a request to move the cursor, wherein the sequence of inputs does not include an input for moving the cursor to the fifth location based on a magnitude and/or direction of the input; and in response to receiving the sequence of inputs: inserting the text at the fifth location in the user interface; and moving the cursor in accordance with the fifth input starting from the fifth location 

Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Emerson with Lee, Lee939, Thompson, and Weeldreyer for the benefit of being able to select text insert location with external device. 


Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lee in view of Lee939 in view of Thompson in view of Emerson, U.S. Patent Application Publication No. 20040036679, filed on 8/18/2003 (hereinafter Emerson).

As for claim 8, limitations of parent claim 1 have been discussed above.  Lee939 discloses device and method wherein 
the second input is a key selection input received on a key device of the one or more input devices, the method further comprising: in response to receiving the second input, in accordance with the determination that the second input corresponds to the request to select the next object without regard to the magnitude and/or the direction of the second input, moving the cursor to the third location 
(Lee939 paragraph [0138], [0141], [0143], [0144] discloses second input to select next object without regard to a magnitude and/or a direction of the input, press on a next key on four direction key-input, moves pointer 1030 and selects next object, object 1042, then can be moved to next object 1043 when key is pressed is as shown in figures 10A-10D). 


Lee does not appear to explicitly disclose device and method wherein the second input is a key selection input received on a keyboard device.  However, Emerson discloses device and method wherein 
input is a key selection input received on a keyboard device 
(Emerson paragraph [0093] discloses cursor can be moved with keyboard arrow keys)
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Emerson with Lee, Lee939, and Thompson for the benefit of able utilize a keyboard for input to move cursor.  


Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lee in view of Lee939 in view of Thompson in view of Kunieda et al., U.S. Patent Application Publication No. 20170070458, filed on 8/8/2016 (hereinafter Kunieda).


As for claim 9, limitations of parent claim 1 have been discussed above.  Kuneieda discloses device and method comprising 
while a respective user interface object is selected for input, receiving a fourth input, via an external keyboard device; and 
(Kunieda paragraph [0094] discloses receiving input from external keyboard, pressing enter key on a keyboard) 

(Kunieda paragraph [0094] discloses performing function respective to object 804, message is shown, in response to the enter key being pressed). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kunieda with Lee, Lee939, and  Thompson for the benefit of able utilize an external keyboard for input.  


Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lee in view of Lee939 in view of Thompson in view of Haustein et al., U.S. Patent Application Publication No. 20180335937, published on 11/22/2018 (hereinafter Haustein).

As for claim 10, limitations of parent claim 1 have been discussed above.  Haustein discloses device and method wherein 
the first user interface object is a user interface object of a first application; and the second user interface object is a user interface object of a second application, wherein the second application and the first application are concurrently displayed in the user interface 
(Haustein paragraph [0212] discloses concurrently displaying two different applications application 574 and application 576 as shown in fig. 5AD). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Haustein with Lee, Lee939, and Thompson for the benefit of being able to display multiple applications in a single screen.   


Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lee in view of Lee939 in view of Thompson in view of Sadler et al., U.S. Patent Application Publication No. 20160124756, filed on 10/29/2014 (hereinafter Sadler).

As for claim 11, limitations of parent claim 1 have been discussed above.  Sadler discloses device and method comprising 
receiving, via the one or more input devices, a fourth input corresponding to a request to move the cursor; and in response to receiving the fourth input: in accordance with a determination that the fourth input corresponds to a request to move the cursor across one or more predetermined times in the calendar user interface, moving the cursor across the one or more predetermined times, wherein moving the cursor across the one or more predetermined times includes aligning the cursor with, and selecting for input, respective predetermined times of the one or more predetermined times as the cursor moves across the respective predetermined times 
(Sadler paragraph [0057], [0058] discloses moving cursor on a calendar across times, cursor can be moved using arrow key among dates and user may select the date with enter key). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Sadler with Lee, Lee939, and Thompson for the benefit of being able to navigate calendar application to make appointments.


Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lee in view of Lee939 in view of Thompson in view of Takao et al., U.S. Patent Application Publication No. 20140072277, filed on 8/30/2013 (hereinafter Takao).

As for claim 12, limitations of parent claim 11 have been discussed above.  Takao discloses device and method comprising 
while the cursor is aligned with a respective predetermined time and the respective predetermined time is selected for input, receiving, via the one or more input devices, a fifth input corresponding to a request to move the cursor to a representation of an event in the calendar user interface; and in response to receiving the fifth input, aligning the cursor with the representation of the event, and selecting the representation of the event for input 
(Takao paragraph [0188] discloses using right arrow key to move cursor to an event item). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Takao with Lee, Lee939, and Thompson for the benefit of being able to navigate calendar application to view appointments.


Claim 13 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lee in view of Lee939 in view of Thompson in view of Moon889 et al., U.S. Patent Application Publication No. 20190187889, filed on 12/18/2017 (hereinafter Moon889).

As for claim 13, limitations of parent claim 1 have been discussed above.  Moon889 discloses device and method comprising 
while displaying a text entry region in the user interface, including a first row of text and a second row of text, and while the cursor is located at the first row of text, 
(Moon889 paragraph [0018], [0062] discloses first row and second row of text while cursor 131 is located at first row of text at the beginning of word "send" as shown in fig. 1 and 5) 
receiving a fourth input corresponding to a request to move the cursor; and 

in response to the fourth input: in accordance with a determination that the fourth input corresponds to a request to move the cursor within the first row of text, moving the cursor within the first row of text in accordance with the fourth input; and 
(Moon889 paragraph [0071] discloses moving the cursor 131 to within the first row to letter "e" in word "help" as shown in fig. 6) 
in accordance with a determination that the fourth input corresponds to a request to move the cursor from the first row of text to the second row of text, aligning the cursor with the second row of text 
(Moon889 paragraph [0076] discloses moving the cursor 131 to beginning of the word "lome", as shown in fig. 7). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Moon with Lee, Lee939, and  Thompson for the benefit of being able to navigate text application with a cursor to control text input location. 

Claim 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lee in view of Lee939 in view of Thompson in view of Richardson et al., U.S. Patent Application Publication No. 20150100688, filed on 12/12/2014 (hereinafter Richardson).

As for claim 14, limitations of parent claim 1 have been discussed above.  Richardson discloses device and method comprising 
while the cursor is displayed at a given location in the user interface, receiving, via the one or more input devices, a fourth input corresponding to a request to scroll a content of the user interface; and in response to receiving the fourth input: scrolling the content of the user interface 
(Richardson paragraph [0039] discloses while cursor 203a is on the scrollbar 201 user may use arrow keys on the keyboard to scroll content as shown in fig. 2B). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Richardson with Lee, Lee939, and Thompson for the benefit of being able to scroll content without using a cursor.


Claim 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lee in view of Lee939 in view of Thompson in view of Richardson in view of Fino et al., U.S. Patent Application Publication No. 20130055083, published on 2/28/2013 (hereinafter Fino).

As for claim 15, limitations of parent claim 14 have been discussed above.  Fino discloses device and method wherein 
a first respective user interface object was selected for input by the cursor when the fourth input was received, and the method further comprises: in response to receiving the fourth input: in accordance with a determination that the scrolling of the content of the user interface causes the first respective user interface object to move away from the cursor, ceasing selection of the first respective user interface object for input; and in accordance with a determination that the scrolling of the content of the user interface causes a second respective user interface object to move to the cursor, selecting the second respective user interface object for input 
(Fino paragraph [0171]-[0172] discloses scrolling content with gesture 520 moves cursor 516 from first object 514-4 to second object 514-2 that is selected as shown in figs. 5B and 5D)



Claim 18 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lee in view of Lee939 in view of Thompson in view of Brown et al., U.S. Patent Application Publication No. 20150067596, published on 3/5/2015 (hereinafter Brown) in view of Rosen et al., U.S. Patent Application Publication No. 20050216866, filed on 1/21/2005 (hereinafter Rosen).

As for claim 18, limitations of parent claim 1 have been discussed above.  Brown discloses device and method comprising 
while displaying, in the user interface, a scroll bar user interface element for scrolling a content of the user interface at a fourth location, receiving, via the one or more input devices, a fourth input corresponding to a request to move the cursor to the fourth location; and in response to receiving the fourth input: moving the cursor to the fourth location; and selecting the scroll bar user interface element for input 
(Brown paragraph [0244] discloses moving the cursor 3607-a from location shown in fig. 8A to scroll bar 3606-3 shown in fig. 8B). 
 Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Brown with Lee, Lee939, and Thompson for the benefit of being able to utilize cursor to control the scroll bar.

Lee does not appear to explicitly disclose device and method comprising changing an appearance of the cursor based on the scroll bar user interface element. 
However, Rosen discloses device and method comprising

(Rosen paragraph [0064] discloses changing appearance of cursor 44 in fig. 7 to a different shaped cursor 44a as shown in fig. 8)
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Rosen with Lee, Lee939, Thompson, and Brown for the benefit of visually notifying the location of the cursor to the user.


Claim 19 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lee in view of Lee939 in view of Thompson in view of Brown in view of Rosen in view of Richardson et al., U.S. Patent Application Publication No. 20150100688, filed on 12/12/2014 (hereinafter Richardson).

As for claim 19, limitations of parent claim 18 have been discussed above.  Richardson discloses device and method comprising 
while the scroll bar is selected for input, receiving, via the one or more input devices, a fifth input; and in response to receiving the fifth input: in accordance with a determination that the fifth input is a gesture for scrolling the content of the user interface that does not include a selection of the scroll bar user interface element while the scroll bar user interface element is selected for input: scrolling the content of the user interface, while maintaining the cursor at the fourth location in the user interface, wherein subsequent input for moving the cursor causes the cursor to move starting from the fourth location 
(Richardson paragraph [0039] discloses while cursor 203a is on the scrollbar 201 user may use arrow keys on the keyboard to scroll content as shown in fig. 2B). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Richardson with Lee, Lee939, 


Conclusion

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wiiliam Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JEANETTE J PARKER/Primary Examiner, Art Unit 2175